*825BeheariNG.
Our conclusion, after a careful consideration of tbe whole testimony, iipon a motion for a rehearing, is that there is no testimony tending to prove that the deceased had no knowledge of the dangerous. condition of the brick wall; but on the contrary it does appeal that he-was warned by the defendants in ample time to avoid injury.
The witness, Lee, was not, and could not have been present when the warning was given, and does not pretend that the defendant, Charles; B. Iliff, while standing on the sidewalk, saw or was looking at the-deceased while in a place of peril after the warning was given.
We are constrained, therefore, to overrule the motion for a rehearing, and to adhere to our former decision.